IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LOUIS FIGUEROA,                             : No. 720 MAL 2016
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
ALLSTATE INSURANCE COMPANY,                 :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

     AND NOW, this 9th day of February, 2017, the Petition for Allowance of Appeal

is DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.